Citation Nr: 0432824	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  01-03 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 
2000 for the award of a 100 percent rating for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco abuse.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin rash of the 
groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate decisions by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 2000 RO decision granted a 100 percent 
rating for PTSD, and assigned an effective date of award to 
May 23, 2000.  A March 2002 RO rating decision declined to 
reopen claims for service connection for lumbar spine 
disability, chronic obstructive pulmonary disease (COPD) due 
to tobacco abuse, and a skin rash of the groin.  In September 
2002, the veteran testified at a travel board hearing chaired 
by Veterans Law Judge C.W. Symanski who was designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102(b) 
(West 2002).  The Board remanded the claims to the RO in July 
2003.

The claims to reopen are addressed in the Remand portion of 
the decision below.


FINDINGS OF FACT

1.  The Board's May 27, 1998 decision denying a rating in 
excess of 50 percent for PTSD is final.

2.  A December 23, 1998 VA examination report constituted an 
informal claim for an increased rating for PTSD.

3.  It is factually ascertainable that the veteran's PTSD 
more closely approximated the criteria for total occupational 
and social impairment on December 23, 1998.


CONCLUSIONS OF LAW

The requirements for an effective date to December 23, 1998 
for a 100 percent schedular rating for PTSD have been met.  
38 U.S.C.A. § 5110(b)(2) (West 2002);  38 C.F.R. 
§ 3.400(o)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law on November 9, 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefined VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  
	
The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran's claim for an earlier effective date of award 
for the 100 percent rating for PTSD stems from the appeal of 
a July 2000 RO rating decision.  This underlying claim was 
issued prior to the passage of the VCAA.  The claim for an 
earlier effective date of award was first addressed in an 
April 2001 Statement of the Case (SOC).  The RO first 
provided the veteran a VCAA letter on that claim in June 
2001.  That letter notified him of the relative duties on the 
part of VA and himself in developing his claim as well as the 
types of evidence or information necessary to substantiate 
his claim.  

Technically, the VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claims the section 5103 provisions had not become law until 
after the initial AOJ decision.  In Pelegrini II, the CAVC 
noted that the VCAA timing requirements serve the purpose of 
providing an orderly sequence of claims development and 
adjudication for which the claimant could expect compliance.  
However, the Pelegrini II Court recognized that, in 
situations such as this case where the initial AOJ 
determination was rendered prior to the enactment of the 
VCAA, that there was no specific requirement that the claim 
be returned to the AOJ as though the original decision was 
nullified. 

The veteran has clearly identified his VA clinic records as 
the only medical records pertinent to this claim, and has 
also provided written statements and testimony in an effort 
to substantiate the claim.  The claim for an earlier 
effective date involves a retroactive review of the available 
evidence, and the Board obtained records from the Social 
Security Administration as necessary to substantiate the 
claim.  There are no outstanding requests to obtain any 
additional evidence or information.  As addressed below, the 
Board grants the maximum benefits allowable under law for the 
benefit being sought.  The Board finds that any defect with 
respect to the content and/or timing aspects of the VCAA 
letter would constitute harmless error in this case.  See 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The veteran claims entitlement to an effective date earlier 
than May 23, 2000 for the 100 percent rating for PTSD.  
Briefly summarized, the veteran served in combat during his 
tours of duty in the Republic of Vietnam wherein he received 
treatment for a condition diagnosed as combat exhaustion 
and/or depressive reaction.  Post-service, he was initially 
diagnosed with an anxiety neurosis on VA examination in April 
1977.  By means of a rating decision dated October 1977, the 
RO granted service connection for anxiety neurosis, and 
assigned an initial 10 percent evaluation.

Thereafter, the veteran exhibited a history of alcohol and 
drug abuse which, according to VA examiners, was 
attributable to an attempt to self-medicate his service 
connected psychiatric disability.  VA Vocational Counseling 
and Evaluation Reports, dated September 1990 and January 
1991, reflected opinion that the veteran was unlikely to 
return to his prior vocation as a minister.  A January 1991 
VA examination reflected opinion that the service connected 
anxiety neurosis had matured into a "more severe mental 
condition" diagnosed as a dysthymic disorder with extreme 
depression.  A March 1991 RO decision increased the 
evaluation for the veteran's service connected psychiatric 
disorder to 30 percent disabling.

The veteran's subsequent VA clinical records include his 
report of symptoms such as social withdrawal, depression, 
anger, irritable mood and flashbacks.  Lay statements from 
family members reported additional problems of depression, 
anxiety attacks, and verbal and physical abusiveness with an 
inability to hold down a job.  VA examination in August 1991 
reflected an assessment of anxiety neurosis which matured 
into a more severe major depressive disorder with psychotic 
features.  Subsequent VA clinic record noted the veteran's 
poor social skills but also that he had been working part-
time on a volunteer basis while attending computer school 
four nights a week.  

The veteran was hospitalized from July 21, 1993 to October 
15, 1993 for PTSD counseling and treatment.  On admission, 
he was given a Global Assessment Functioning (GAF) score of 
55.  VA psychological testing, conducted in July and August 
1993, noted his complaints of depression, nightmares, 
flashbacks, black out periods, marital and family 
difficulties, sleep disturbance and violent outbursts.  His 
personality tests were deemed invalid due to 
inconsistencies, and endorsing items "in such a manner so 
as to portray himself as in intense emotional distress and 
experiencing psychotic symptomatology."  It was also noted 
that his pattern of responding to various PTSD assessment 
instruments indicated that his level of PTSD "is severe and 
extremely distressing to him."  He was given diagnoses of 
PTSD, polysubstance dependence in remission, and dysthymia.  
His progress notes reflected that the veteran was given 
weekend passes to attend church activities which he was 
"excited to attend."  He was noted to be "actively" 
involved in church activities, to include engineering an 
event which went well and earned him several accolades.  He 
also reported progress with anger control, improved marital 
relations, and self-esteem.  On discharge, he was given a 
GAF score of 60.  His discharge summary included the 
following assessment of his progress:

[The veteran] was a very active individual as 
well as group psychotherapy and he feels that 
he has learned much better coping skills, 
especially he is much calmer, he is able to 
control his anger, his communication at home 
with his wife and children has improved.  
While he was attending therapy, he also 
continued his religious activities in his 
ministry and he felt very satisfied that he 
could cope well and continue with the program 
as well as his religious activities.

VA PTSD examination in April 1994 included an examiner 
notation that "[t]his veteran's Vietnam experiences and his 
reaction to them, resulting in aggressive, angry behavior 
and mood, nightmares, flashbacks, poor socialization, poor 
employability because of interpersonal relations, merit a 
diagnosis of post-traumatic stress disorder."

In October 1994, the veteran underwent an evaluation by VA's 
Director of the PTSD clinic, to determine his "ability to 
do work-related activities on a day-to-day basis in a 
regular work setting." (Emphasis original).  This document, 
entitled "MEDICAL ASSESSMENT OF ABILITY TO DO WORK RELATED 
ACTIVITIES (MENTAL)," included opinion that he had a 
"Good" ability to follow work rules, function independently 
and maintain attention/concentration.  His ability to use 
judgment, interact with supervisor(s) and deal with work 
stresses were deemed "Fair."  His ability to relate to co-
workers and deal with public was assessed as "Poor or 
None."  His limitations were described as follows:

"[The veteran] harbor[s] some well formed 
protective defenses of being recipient of 
hostility from others.  This tends to 
sensitize his interaction with people."

The veteran's ability to remember and carry out complex to 
simple job instruction was assessed as "Unlimited/Very 
Good."  His limitations in this area were described as 
follows:

"[The veteran] is intellectually sharp - good 
cognition - but has significant problems dealing 
with people.  He is becoming more socially withdrawn 
worsening his dysthymic mood."

Finally, the veteran's ability to maintain personal 
appearance was assessed as "Unlimited/Very good," and his 
ability to behave in an emotionally stable manner, relate 
predictably in social situations and demonstrate reliability 
were assessed as "Fair."  A subsequent letter by this 
psychiatrist indicated that the veteran was presenting with 
complaints of depression, social withdrawal and anger, and 
was strongly advised to continue his therapy with the 
outpatient clinic.

In November 1994, the veteran appeared and testified before 
the RO.  He endorsed symptoms which included anger 
outbursts, depression, nightmares, social isolation, and 
physical aggressiveness.  He denied good relationships with 
family members.  He reported being separated from his wife 
since 1988 and had been verbally and physically abusive to 
her.  He did go to church.  He last worked as a counselor in 
approximately 1990 and was fired due to "boozing" and 
"drugging."  He also had non-service connected physical 
disabilities which interfered with his ability to work.

VA general medical examination in June 1995 included the 
veteran's complaints of sleep difficulty, nightmares, 
decreased energy, decreased concentration, increased startle 
response, feelings of guilt, social isolation, poor impulse 
control and inability to maintain any kind of relationship.  
Nonetheless, he kept in close contact with all of his 
children.  His mental status examination was significant for 
lack of engagement in conversation and some vegetative signs 
of depression.  Otherwise, there were no signs of a 
delusional thought process or cognitive impairment.

A September 1995 document prepared by a Staff Psychologist 
for the PTSD clinic team, entitled "Collaborative 
Biopsychosocial Re-Assessment & Care Plan Update," provided 
a GAF score of 60 for PTSD.  

In November 1995, the RO received a letter from the 
psychologist who noted her treatment of the veteran since 
March 1994.  This letter included the following assessment:

[The veteran] has been compliant with 
treatment and has made serious, but not wholly 
successful, attempts to adjust to the effects 
of traumatic experiences during his military 
service.  His use of alcohol and drugs was an 
attempt to cope with his traumatic 
experiences, but served to complicate his 
problems.  He has held approximately 15-20 
different jobs since returning from Vietnam, 
the longest being as a pastor in Chicago for 
about four years.  He developed a pattern of 
moving to avoid more serious consequences.  
Aside from the ministry, [the veteran] has 
also worked as a construction worker, a 
machinist, a railroad laborer, and also worked 
briefly as an assistant counselor at a 
substance abuse clinic.  In each case he was 
dismissed for fighting, drinking, and/or 
absenteeism because his depression made it 
impossible to attend work regularly.  Thus it 
would seem that he was suffered considerable 
industrial impairment by virtue of the fact 
that he is unable to establish or maintain 
effective or favorable relationships with 
people.  He has been divorced twice, has been 
removed from the pulpit ministry subsequent to 
experiencing flashbacks while in the pulpit, 
and finds relationships tumultuous, even with 
close family members, e.g. his sister, with 
whom he lives.

[The veteran] continues to suffer from 
disturbed and fragmented sleep, intrusive 
thoughts about his Vietnam experiences, 
irritability, difficulty in expressing 
emotions other than anger, avoidance of 
certain memories of Vietnam, hypervigilance 
and occasional vivid reexperiencing of events 
in Vietnam triggered by stimuli which remind 
him of the war.  In addition, he is also prone 
to bouts of disabling depression which may 
keep him homebound for days or weeks.

In "February 1996," the veteran underwent another 
evaluation by the psychologist to determine his "ability to 
do work-related activities on a day-to-day basis in a 
regular work setting." (Emphasis original).  This document, 
entitled "MEDICAL ASSESSMENT OF ABILITY TO DO WORK RELATED 
ACTIVITIES (MENTAL)," included opinion that the veteran had 
"Good" ability to use judgment and function independently.  
His ability to interact with supervisor(s) and maintain 
attention/concentration was deemed "Fair."  His ability to 
follow work rules, relate to co-workers, deal with public 
and deal with work stresses was deemed "Poor."  His 
limitations were described as follows:

"Post traumatic stress disorder is a chronic 
condition which often leaves patients 
vulnerable to impulsive outbursts, especially 
when dealing with people."

The veteran's ability to remember and carry out complex and 
detailed job instructions was assessed as "Fair" while his 
ability to remember and carry out simple job instructions 
was deemed "Good."  His limitations in this area were 
described as follows:

"[The veteran] has frequent flashbacks which 
interfere with awareness of the here and now, 
i.e., his attention and concentration are poor 
at such times & have a negative impact on 
comprehension and memory."

The veteran's ability to maintain personal appearance was 
assessed as "Good," and his ability to behave in an 
emotionally stable manner, relate predictably in social 
situations and demonstrate reliability was assessed as 
"Poor."  His limitations in this area were described as 
follows:

"[The] veteran experiences episodes of Major 
Depression which render him unable to 
function.  At such times his hygiene, 
emotional stability, predictability & 
reliability all suffer."

The psychologist also offered the following assessment of 
other work-related activities which were affected by the 
veteran's mental impairment:

"While [the] veteran has the capacity to 
function well, i.e., the intellect and 
training, the unpredictable nature of his 
behavior due to PTSD & depression make work 
related performance erratic."

Following an October 1995 RO decision which denied a rating 
in excess of 30 percent for PTSD, the psychologist wrote an 
"April 1995" letter which stated as follows:

I was somewhat surprised to read your letter 
of February 28, 1996 to [the veteran] in 
reference to the appeal he has filed.  Your 
letter addressed as Medical Assessment of 
Ability to Do Work-Related Activities 
(Mental) which I had completed for [the 
veteran].  Your evaluation reliably listed my 
responses, but I feel the conclusions drawn 
may be inaccurate.  While [the veteran] does 
indeed have some qualities which would be an 
asset in securing a position, he has many 
more qualities which would likely create 
problems on the job for him and/or his 
employer.

It is my belief, after working with [the 
veteran] for more than a year, that he would 
be able to secure employment, but unable to 
retain it.  He has the ability to establish 
effective relationships with people but his 
ability to maintain effective or favorable 
relationships with people is considerably 
impaired.

(Emphasis original).

A March 1996 document prepared by the psychologist, entitled 
"Collaborative Biopsychosocial Re-Assessment & Care Plan 
Update," again provided a GAF score of 60.  The veteran's 
VA psychology notes with the psychologist reveal that the 
veteran was making efforts to reconcile with his ex-wife, 
and was contemplating purchasing a house to live 
independently from his sister.  He reported that his 
relationships were "much better" since he stopped drinking 
alcohol.  He also reported enjoying spending time with his 
ex-wife, children and grandchildren on holidays.  A June 
1996 psychology note indicated that the veteran's major 
problems included ongoing sleep difficulties, social 
isolation, relationship discomfort, financial problems, and 
inability to work in his field.

VA PTSD examination in December 1996 reflected the veteran's 
additional complaint of feelings of hopelessness and 
helplessness.  He reported being in receipt of an award of 
disability benefits from the Social Security Administration.  
His claims folder does not appear to have been reviewed.  
His mental status examination was significant for depressed 
mood, sad affect, and complaint of decreased concentration 
and energy with increased guilt feelings associated with his 
time in Vietnam.  Otherwise, there was no evidence of 
looseness of associations or flight of ideas.  His thought 
process was goal oriented, he accurately interpreted 
proverbs, and was able to perform calculations.  His recent, 
remote and immediate memory was intact.  He had a perfect 
score on the Folstein minimental status examination.  The 
examiner provided opinion that the veteran's degree of 
"social and employment disability" was "severe."  The 
examiner also offered the following comment with regard to 
the veteran's GAF score:

"The global assessment of function is 60% 
which is abnormally low for someone of his 
age.  This individual has very poor coping 
skills and has difficulty dealing with 
stressors at this time and Vietnam."

On this evidence, the RO rated the veteran's PTSD as 50 
percent disabling in a July 1997 rating decision.  The Board 
issued a decision on May 27, 1998 denying a rating in excess 
of 50 percent for PTSD.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

The next document of record concerning the veteran's PTSD 
disability consisted of a December 23, 1998 VA PTSD 
examination report.  He remained unemployed and had 
difficulties with sleeping, decreased energy and 
concentration, sense of foreshortened future, exaggerated 
startle response, and enormous amount of survivor guilt.  
The examiner offered an assessment that the veteran's degree 
of social impairment and unemployability was "severe" with 
a GAF score of 60.

Thereafter, the veteran's VA clinic records included an 
August 4, 1999 letter consultation noting the veteran's 
complaints of anger, irritability, flashbacks, depression, 
and interpersonal conflicts with his family.  He avoided 
crowds, and had been unable to obtain substantially gainful 
employment.  His medication worked "good" as long as he was 
not "under pressure (stress)."  At that time, the examiner 
offered a diagnosis of chronic PTSD with a GAF score of 45.

An August 11, 1999 letter from the veteran's treating staff 
psychiatrist of the VA PTSD program offered the following 
opinion in this case:

This is to verify that [the veteran] is 
diagnosed with Post Traumatic Stress Disorder 
(PTSD) and being treated in our outpatient 
clinic at the Department of Veterans Affairs 
Medical Center in Miami, Florida.  

[The veteran] is attending group therapy and 
psychoeducation classes in order to process 
his psychosocial dysfunction and combat 
related trauma.  He is also seen for 
individual therapy.  It is felt that his 
chronic PTSD has interfered significantly 
with his ability to function in a social and 
occupational role and his relationships with 
friends and family members.  At present his 
global assessment of functioning is 45.

A January 2000 VA clinic record noted that the veteran had 
an instance of domestic violence with his spouse.  On April 
10, 2000, his VA staff psychiatrist offered the following 
assessment of his PTSD disability:

This is to verify that [the veteran] is being 
diagnosed and treated for chronic Post-
Traumatic Stress Disorder (PTSD) at the 
Department of Veterans Affairs Medical 
Center.  

[The veteran] continues to suffer from 
chronic symptoms like nightmares, depression, 
anger and anxiety that could be exacerbated 
under stress.  He is followed at the PCT 
clinic for medication evaluation and 
psychotherapy.  It is felt that his chronic 
PTSD has interfered significantly with his 
ability to function in a social and 
occupational role and with his relationships 
with friends and family members.

The veteran underwent another VA PTSD examination on May 23, 
2000.  The examiner again offered an assessment that the 
veteran's degree of social impairment and unemployability 
was "severe," but this time assigned a GAF score of 40.

A July 2000 RO rating decision granted a 100 percent 
schedular rating for PTSD effective to the date of the May 
23, 2000 VA PTSD examination.

"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2003).  The term "application," while not defined in the 
statute, is broadly construed by regulation to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003).  
Where, as in this case, a formal claim has already been 
allowed, certain submissions will be accepted as an informal 
claim such as a report of examination or hospitalization by 
the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2003).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2003).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

As noted in the Board's July 2003 remand, the RO accepted the 
December 23, 1998 VA PTSD examination report as an informal 
claim raised by the veteran.  The Board issued a final 
decision on the issue of an increased rating for PTSD on May 
27, 1998.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
4.130 (Schedule).  The veteran's 50 percent rating in effect 
prior to May 23, 2000 represented occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating was warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation was warranted where there was total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2003).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."

The Board has conducted a longitudinal review of the 
veteran's history of treatment for his service connected 
psychiatric disorder.  The record since 1996 has included 
conflicting assessments of the severity of his symptoms.  The 
GAF scores of 60 provided by the veteran's treating 
psychologist was consistent with "no more than moderate 
impairment in occupational functioning."  On the other hand, 
this same psychologist stated that the veteran's PTSD 
symptoms rendered him unable to maintain favorable 
relationships and obtain and maintain employment.  

In August 1999, the veteran's treating staff psychiatrist 
offered a GAF score of 45 which represents psychological, 
social and occupational functioning intermediate between 
serious to major in degree.  This impairment would be 
consistent with an inability to work and/or hold a job.  The 
December 1998 VA PTSD examination provided an assessment that 
the veteran's degree of social impairment and unemployability 
was "severe" with an inconsistent GAF score of 60.  The May 
23, 2000 VA PTSD examination report again assessed the degree 
of social impairment and unemployability as "severe" with a 
more consistent GAF score of 40 assigned.  This examination 
report persuaded the RO that the schedular criteria for a 100 
percent rating had been satisfied.

The veteran has testified that his PTSD symptoms since the 
Board's final decision and the May 23, 2000 VA PTSD 
examination have remained unchanged.  The December 1998 VA 
examination report of "severe" social impairment and 
unemployability but with an assessment of psychological, 
social and occupational functioning "no more than moderate" 
is somewhat contradictory.  With application of the benefit 
of the doubt rule and the provisions of 38 C.F.R. § 4.7, the 
Board concludes that it is factually ascertainable that the 
veteran's PTSD more closely approximated the criteria for 
total occupational and social impairment as of the date of 
the examination and claim in December 1998.  Therefore, the 
Board grants a 100 percent rating for PTSD effective to 
December 23, 1998.


ORDER

An effective date of December 23, 1998 for the 100 percent 
schedular rating for PTSD is granted, subject to regulations 
governing the award of monetary benefits.


REMAND

The veteran first raised a claim for service connection for a 
pulmonary condition as related to in-service smoking in a VA 
Form 21-4138 filed in March 1994.  The RO deferred 
adjudicating the claim until December 1999 as a result of 
pending legislative changes applicable to the claim.  A 
subsequently enacted Section 1103(a) of title 38, United 
States Code, prohibited service connection of a death or 
disability "on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service."  This law became 
effective for all claims received by VA after June 9, 1998.  
38 C.F.R. § 3.300(a) (2003).

The applicable law prior to June 1998 allowed an award of 
service connection on a direct basis for injury or disease 
attributable to the use of tobacco products during active 
service.  VAOPGCPREC 2-93 (Jan. 13, 1993).  It also allowed 
service connection to be granted on a secondary basis where 
the medical evidence established that the veteran acquired 
nicotine dependence during service, and that such nicotine 
dependence was the proximate cause of his/her disease 
resulting from use of tobacco products.  VAOPGCPREC 19-97 
(May 13, 1997).  

In December 1999, the RO denied a claim for service 
connection for acquired nicotine dependence with secondary 
COPD on the basis that the claim was not well grounded.  The 
Board further notes that, in declining to reopen the claim 
for acquired nicotine dependence with secondary COPD, the RO 
concluded that the condition was not subject to service 
connection pursuant to the current provisions of 38 U.S.C.A. 
§ 1103(a).  Subsequent to the issuance of the SOC, VA's 
General Counsel issued a precedential opinion holding that 
the current provisions 38 U.S.C. § 1103(a) did not prohibit 
service connection for a disability secondary to nicotine 
dependence acquired in service.  VAOPGCPREC 6-2003 (Oct. 8, 
2003).  The Board must remand this issue for RO consideration 
of the VA General Counsel opinion.

The Board finally notes that the veteran's claims to reopen 
were filed by means of a VA Form 21-4138 filed in June 2001.  
In August 2001, VA revised the standard of new and material 
evidence under 38 C.F.R. § 3.156 and made those changes 
effective for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001).  The RO incorrectly cited 
the revised version of 38 C.F.R. § 3.156 in the "PERTINENT 
LAWS" section of the September 2003 SOC.  The RO then 
applied the new standard with respect to the lumbar spine 
claim, and the old standard with respect to the skin disorder 
claim.  The Board must remand these issues to the RO in order 
to properly advise the veteran of the standard applicable to 
the claims to reopen.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should provide the veteran a VCAA 
letter which advises him of the following: (1) 
that he may establish service connection for a 
pulmonary disease by introducing competent 
evidence that his pulmonary condition(s) was 
caused or aggravated by his in-service smoking 
or that he acquired a nicotine dependence in 
service, and that such nicotine dependence 
caused or aggravated his pulmonary 
condition(s); and (2) that the new and 
material evidence standard in effect prior to 
August 29, 2001 is applicable to his claims to 
reopen.  The RO should request the veteran to 
identify all records relating to his 1988 back 
injury and his award of worker compensation 
benefits for such injury.

2.  The RO should obtain the veteran's VA 
clinic records since September 2003.

3.  Upon completion of the above, the RO 
should readjudicate the claims on appeal.  In 
so doing, the RO should apply the principles 
of VAOPGCPREC 6-2003 (Oct. 8, 2003) which 
respect to the claim to reopen service 
connection for nicotine dependence with 
secondary COPD; and apply the version of 
38 C.F.R. § 3.156 in effect prior to August 
29, 2001 when adjudicating whether new and 
material has been presented to reopen the 
claims.  If any benefit sought remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC) and an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



